          Case 1:19-cv-01423-NONE-EPG Document 26 Filed 07/07/20 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7
                         UNITED STATES DISTRICT COURT
 8
                                  EASTERN DISTRICT OF CALIFORNIA
 9

10   ALFREDO ANISETO FLORES,                           Case No. 1:19-cv-01423-NONE-EPG-HC

11                  Petitioner,                        ORDER GRANTING PETITIONER’S
                                                       MOTION FOR EXTENSION OF TIME TO
12           v.                                        FILE OBJECTIONS TO FINDINGS AND
13   J. SULLIVAN,                                      RECOMMENDATION

14                  Respondent.                        (ECF No. 25)

15

16          Petitioner is proceeding pro se with a petition for writ of habeas corpus pursuant to 28

17 U.S.C. § 2254. In his reply to Respondent’s opposition to the motion to stay, Petitioner requests

18 a thirty-day extension of time to file objections to the findings and recommendation. (ECF No.

19 25).
20          IT IS HEREBY ORDERED that Petitioner is GRANTED thirty (30) days from the date

21 of service of this order to file his objections to the findings and recommendation.

22
     IT IS SO ORDERED.
23

24      Dated:    July 6, 2020                                /s/
                                                       UNITED STATES MAGISTRATE JUDGE
25

26
27

28
